Citation Nr: 1443072	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-33 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of right eye injury.

2.  Entitlement to service connection for residuals of nose injury.

3.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1981, and from December 1990 to July 1991, with additional service in the Army Reserve from 1981 to 1990, and from 1991 to 1996.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO, inter alia, denied claims for service connection for residuals of right eye injury and nose injury.  In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.  

In his substantive appeal, the Veteran requested a hearing before a member of the Board at the RO; however, he withdrew this request in a January 2009 written statement submitted by his representative.

In addition to the paper claims file, the Veteran paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA  files; these files contain a brief to the Board by the Veteran's representative that has been considered and additional documents that are either duplicative of the evidence in the paper file or are irrelevant to the issues on appeal.  

The Board's decision addressing the claims for service connection for residuals of right eye and nose injuries is set forth below.  The matter involving the Veteran's entitlement to service connection for PTSD (identified as item 3, on the title page)-for which it appears the Veteran has completed the first two actions required to place this matter in appellate status-is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  While the Veteran has credibly reported sustaining right eye and nose trauma in 1979-80 and experiencing eye symptoms in 1991, and he currently has mild, correctible, bilateral, refractive error, there is no competent, probative evidence even suggesting that the Veteran has any current right eye or nose disability residual to in-service injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right eye injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2013). 

2.  The criteria for service connection for residuals of a nose injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. §3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a pre-rating letter in April 2007, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate all five elements of the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The RO provided to the Veteran general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The September 2007 rating decision reflects the initial adjudication of the claim after issuance of the letter.    

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of available service treatment records, VA clinical records, and records associated with the award of disability benefits by the Social Security Administration (SSA). For reasons expressed in the decision, below, the Veteran has not been afforded VA examination, and no medical opinion has been obtained, in connection with either claim currently on appeal.  Also of record and considered in connection with the appeal are various written statements by the Veteran and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required. 

In the substantive appeal, the Veteran noted that records of medical treatment for injuries sustained in 1979 at Fort Riley, Kansas, were missing from the service treatment records held by VA.  In response to the Board's instructions in a July 2012 remand, the Appeals Management Center (AMC) initiated a request to military record archive agencies for additional service records including the treatment records noted as missing by the Veteran.  The searches were unsuccessful.  The AMC notified the Veteran in correspondence dated in November 2012 and suggested alternate sources of non-federal records that could help substantiate the service connection claims.  In a February 2008 notice of disagreement, the Veteran noted that he underwent a vision examination at a pain management clinic in October 2007 and also received optometry services from another provider.  In response to the Board's July 2012 remand instructions, in August 2012 the AMC requested that the Veteran authorize VA to obtain additional records of private care; however, no response was received.  

Under these circumstances, the Board finds the AOJ substantially complied  with the remand instructions, to the extent possible, because available records were recovered, the Veteran was informed of unsuccessful efforts, and was provided the opportunity to identify additional sources of relevant evidence, or to furnish such evidence, himself.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  No further RO action, in this regard is warranted.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided,  at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 54 (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is not available  for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits. 38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Further, absent competent evidence of disability resulting from  aggravation or superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711  (1990); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514-15   (1993).

A lay person is competent to provide testimony regarding factual matters of which she has first-hand knowledge, including reports of what occurred during service.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran served as a U.S. Army supply specialist with service in Southwest Asia from January 1991 to June 1991.  He contended in a February 2007 claim, a May 2007 statement, a February 2008 notice of disagreement, and an October 2008 substantive appeal that he sustained injuries to his right eye and nose while attempting to break up a fight and was treated at the Fort Riley Army hospital in 1979-80.  He noted that he was provided eyeglasses for the first time after this injury.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for residuals of right eye and nose injuries must be denied. 

A review of the service treatment records reveals that there no service treatment records from Fort Riley Kansas in 1979, when the alleged injuries reportedly occurred.  However, the file does contain records of dental care from 1979 to 1981 and some outpatient treatment in 1981 for symptoms unrelated to eye or nose injuries.  There is no record of a discharge physical examination.  In a July 1985 Reserve medical history questionnaire, the Veteran reported a history of "eye trouble."  The examining physician noted that the Veteran's uncorrected distance visual acuity was 20/30 bilaterally but found no other eye abnormalities.  A July 1985 personnel record entry showed that the Veteran did not wear eyeglasses.   In a February 1989 Reserve examination, the Veteran denied any eye trouble.  The examiner noted uncorrected distance visual acuity as 20/40 on the right and 20/30 on the left with no other eye abnormalities.  Both questionnaires and examination reports are silent for any history of eye or nose trauma or residual abnormalities. 

The Veteran was medically screened for deployment to Southwest Asia in December 1990.  An examiner noted no current medical problems and that no eyeglass inserts were necessary for chemical protective masks.  In a post-deployment questionnaire in June 1991, the Veteran noted that he was in close proximity to an explosive blast and noted "yes" to an "eye injury, infection, or severe irritation" while deployed.  The same day, a military physician noted distance visual acuity as 20/40 on the right and 20/20-1 on the left, correctable to 20/20 bilaterally.   The examiner noted no other eye abnormalities, and all records are silent for residuals of any physical trauma to the eyes or nose.  

VA outpatient treatment records dated from March 2005 to April 2013 are silent for any reports by the Veteran or clinical observations of eye or nose disability.  There is no record of VA visual acuity examinations or prescriptions for eyeglasses.  There are no notations of head, nose, or facial deformities or scars.  Other than shortness of breath attributed by clinicians to cardiovascular disease, there are no observations of physical interference with nasal respiration.  The number and level of detail in the clinical encounters is such that it would have been reasonable for the Veteran to have reported, and for clinicians to have observed, any current eye or nose impairment.  Likewise, records of SSA examination for disability benefits are entirely silent for finding or diagnosis of any eye or nose impairment-to include as residual to trauma.  

Here, the Board finds that service connection for claimed residuals of right eye and nose injuries is not warranted because there is no competent, probative evidence even suggesting that the Veteran has any current residuals of eye or nose injury. 

The Veteran is competent to report that he sustained trauma to the right eye and nose while breaking up a fight in 1979-80 at Fort Riley and that he received treatment at the base hospital.  He is also competent to report that he experienced an explosive blast and some form of eye irritation while serving in Southwest Asia.  However, he is not competent to diagnose himself with any chronic eye or nose disability, as this requires clinical training and expertise, and, 	quite possibly, testing, to include medical imaging studies.  Although the Veteran is competent to report the temporal correlation of a trauma to his first prescription for eyeglasses, he is not competent to attribute the need for refractive correction to a particular traumatic event, as this, too, requires medical expertise.  

Notwithstanding the absence of records for acute care and resolving all doubt in favor of the Veteran, the Board finds that his reports of the fight and explosion are credible.  However, despite several subsequent military and SSA examinations and several years of VA clinical care, he never reported any residual symptoms to VA primary care or hospital clinicians when he had many opportunities to do so.  Despite requests by the RO and AMC, he did not authorize VA to obtain any relevant records of private care, and SSA records are completely silent for any eye and nose residuals.  In fact, he never reported the nature of the residuals other than he was first provided with eyeglasses after the fight in 1979-80.    

While medical evidence indicates that the Veteran has mild, correctible, bilateral, refractive error, there is simply no competent, probative-here, medical-evidence of any current nose or eye disability.  Therefore, for each claim, the first, fundamental requirement to establish is not met.  

For these reasons, the Board also finds it unnecessary to have the Veteran undergo VA examination to ascertain diagnosis and etiology in connection with either claim.  In this regard, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability-but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this appeal, neither claim meets the requirements to obtain a VA medical opinion.  Aside from the Veteran's own assertions that he received eyeglasses after the contended injury, the current existence of the alleged residuals of  injury is completely unsupported by the in- and post-service clinical records.  There is no medical evidence whatsoever to support a finding that that the Veteran has or ever has had any residuals of eye or nose injury for which service connection may be granted.  

The Board emphasizes to the Veteran that it is not enough that he may have incurred injury to the right eye and nose during service.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 110, 1131.  Thus, where, as here, competent, probative evidence does not establish that the Veteran has either disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For all the foregoing reasons, the Board finds that the claims for service connection for residuals of right eye and nose injuries must be denied.  In reaching the conclusion to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a fundamental requirement to establish service connection for each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at  53-56.



ORDER

Service connection for residuals of right eye injury is denied.

Service connection for residuals of nose injury is denied.


REMAND

In a June 25, 2014 rating decision, the RO denied the Veteran's claims for service connection for left foot calcaneal spurs, hemorrhoids, lumbar spine degenerative disc/joint disease, hypertension, and coronary artery disease.  The RO also reopened a claim for service connection for PTSD but denied service connection for that disability on the merits.  The VACOLS appeals tracking system shows that the Veteran filed  a notice of disagreement (NOD) with the RO's decision to deny service connection for PTSD on July 15, 2014.  A copy of the NOD has not been associated with any paper or electronic  file associated with the Veteran; on  remand, the RO must do so.  

Then, if the Veteran has properly initiated an appeal with respect to the RO's June 2014 denial of service connection for PTSD, as indicated, , the RO must issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Associate with the Veteran's claims file his July 2014 NOD with the June 2014 denial of service connection for PTSD. 

2.  Then, furnish to the Veteran and his representative an appropriate SOC with respect to the denial of service connection for PTSD, along with a VA Form 9, and afford them full opportunity to perfect an appeal as to that issue.

The Veteran and his representative are reminded that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed. 

3.  If in order, to avoid further remand, the claims file should not be returned  to the Board until after the Veteran perfects an appeal as to the issue identified in paragraphs 1 and 2 above, or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


